TAGGART, J.
This case originated in the court of common pleas of Richland county by the plaintiff, Zeigler, filing his petition and seeking an injunction, against B. Frank Palmer, restraining him from interfering with his duties- and labors as superintendent of the county infirmary, alleging that said B. Frank Palmer was in possession of, and remaining in, said infirmary building, and that he obstructed the plaintiff in his work and duty and still threatens to obstruct him in the discharge of his duties in the future. A- temporary injunction was granted and the ease was heard, and on May 8, a perpetual injunction was granted.in the case. The defendant, B. Frank Palmer, appeared and by consent of parties the case was heard in this court on the records in the contempt proceedings.
It is urged upon our attention that the defendant is and was the incumbent of the superintendency of the infirmary building of the infirmary of Richland county, Ohio, and under Rev. Stat. 962 (Lan, 2303), no proceeding having been commenced against him, that he was entitled to remain and be in possession of the buildings and exercise the duties and enjoy the emoluments of the office of superintendent of the county infirmary; that notwithstanding the infirpiary directors some time prior to April 1, had duly elected the plaintiff, O. J. Zeigler, to that position, and had notified the defendant that his term would expire on April 1, he pretended to remain in said building and exercise said dn- ‘ ties.
*294It is now urged in behalf of the defendant that he was an officer, .and the action should have been one of quo warranto. It is further urged in his favor that as he was an officer he could not be removed as ..smell superintendent under the statutes unless charges were preferred .and cause shown for such removal.
An examination of the statutes of Ohio and the history of the legislation in respect to superintendeney of infirmaries leads a majority , of this court to the conclusion that he was not an officer, but that he was .simply an agent of the infirmary directors, who are a body corporate to contract and be contracted with; that an appointment or designation •of a superintendent is not efficacious to accomplish anything either as creating an employment or designating an office, but under the statutes •the infirmary directors must agree with a proposed incumbent as to the •terms of his employment, and he must accept the proposal so made. Before the amendment to the statutes as suggested by counsel he was removable at pleasure, so that any contract that the infirmary directors in their corporate capacity might make with any proposed superintendent would have written in before this amendment that he was removable at the pleasure of the infirmary directors. In the opinion of ■the majority of the court, the amendment simply changed the statute so that any contract of employment that might hereafter be made for any definite term there would be written into said contract as one of its terms the law of the state that he should not be removed during said term of employment without cause, and the majority of the court are «of the opinion that he having accepted employment, and by the terms ■of his employment the contract ceased and determined on April 1, and he had no longer any right to be and remain on said premises, or in any wise to interfere or obstruct the plaintiff who was then the incumbent and superintendent of the Richland county infirmary.
That judgment of the court will be, that the defendant be perpetually enjoined fropi interfering with the plaintiff in the enjoyment and duties of his office as superintendent, as prayed for.
Exceptions will be noted in favor of the defendant, twenty days •for finding of facts. Motion for new trial will be overruled. Statutory lime for bill of exceptions.
The ease of B. Frank Palmer v. O. J. Zeigler, No. 866, presents the «ame questions and by consent of counsel was heard on the records as above stated. A majority of the court find against the contention ®£ the plaintiff for the reasons above stated. His petition is dismissed *295.at Ms costs. Motion for new trial overruled and exceptions. Twenty days for findings of fact, and statutory time for bill of exceptions.
McCarty, J„, concurs.